Citation Nr: 0823345	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA disability 
benefits.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), finding that the claimant did not have 
the required military service to be eligible for VA 
disability benefits.  



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant have not been met.  38 
U.S.C.A. §§ 101(2), 107 (West 2002); 38 C.F.R. §§ 3.40, 3.203 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The RO has obtained a certification from the service 
department which is determinative and unfavorable to the 
appellant's claim.  As discussed below, the VA is bound in 
this case by the finding of the NPRC that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  The RO attempted to assist the appellant 
by contacting NPRC to determine if he had the requisite 
service, but the response from NPRC indicates he did not.

Absent the required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying his claim.  He has neither come forward with 
appropriate evidence nor is there any reasonable possibility 
that such evidence exists.  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), codified as amended at 38 
C.F.R § 3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.  The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court of Appeals for 
Veterans Claims (Court) shall take due account of the rule of 
prejudicial error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (stating "strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the veteran").  These 
legal principles were stated clearly in Valiao v. Principi, 
17 Vet. App. 229 (2003).  

The VCAA has no material effect on adjudication of the claim 
currently before the Board.  The law, not the evidence, 
controls the outcome of this appeal (see Sabonis v. Brown, 6 
Vet. App. 426 (1994)).  In Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), the Court held that the enactment of the 
VCAA does not affect matters on appeal when the question is 
one limited to statutory interpretation.  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002) (the veteran did not serve on active 
duty during a period of war and was not eligible for 
nonservice-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable).  Taking these factors 
into consideration, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case, further expending of the VA's resources is not 
warranted and there is no prejudice to the appellant in 
proceeding to consider the claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Court has suggested that the VCAA could apply to a claim 
dependent on a determination as to whether there was 
qualifying service.  Pelea v. Nicholson, 19 Vet. App. 296 
(2005) (prejudice found when claimant alleged Philippine 
service that could possibly qualify for benefits); dismissed 
20 Vet. App. 93; affirmed 497 F.3d 1290 (Fed. Cir. 2007).  

In this case, however, the appellant has not alleged service 
that could lead to veteran status, VA benefits are precluded 
by law, and any notice error is non-prejudicial.  See George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007) (lack of 
prejudice established by demonstrating that benefit could not 
possibly have been awarded as a matter of law); see also 
Anderson v. Principi, 18 Vet. App. 371, 373 (2004) 
(procedural errors are non-prejudicial if claim fails as a 
matter of law); Valiao, supra (failure to comply with section 
5103(a) constitutes non-prejudicial error where undisputed 
facts averred by claimant cannot conceivably result in any 
disposition of appeal other than affirmance); and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where law is dispositive, 
claim should be denied because of lack of entitlement under 
law).  Accordingly, even if VCAA notice or assistance were 
theoretically required, the veteran is not prejudiced by its 
absence.

Turning to the appellant's claim, he contends that he is 
entitled to service connection for various conditions, 
including gunshot wounds to the left side of the abdomen, 
malaria, cataract, urinary tract infection with urine loss, 
and arthritis.  On his March 2006 claim, he stated that he 
had service from June 1944 to September 1945.

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not the VA.  Soria, 118 F. 3d at 749.  In short, 
under 38 C.F.R. § 3.203, a claimant is not eligible for VA 
benefits based on Philippine service unless a United States 
service department documents or certifies their service.  
Soria, 118 F. 3d at 749.

Turning to the facts of the present case, the appellant's own 
assertions as to his alleged service fail to meet the 
requirements of 38 C.F.R. § 3.203(a), as they do not 
constitute a document from a United States service 
department.  Similarly, the various affidavits, awards of 
Philippine pension and medical records that he submitted do 
not constitute documents from a United States service 
department and thus also fail to satisfy the requirements of 
38 C.F.R. § 3.203(a).

In September 2006, the RO received the NPRC's response to an 
RO inquiry as to the nature of the appellant's service.  The 
NPRC informed the RO that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

The NPRC's September 2006 correspondence that failed to 
verify the appellant's alleged service is binding on the VA.  
38 C.F.R. § 3.203; Duro, supra.  The service department has 
determined that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board must therefore find that the appellant did not have 
the type of qualifying service, enumerated in 38 C.F.R. 
§ 3.40, that would confer basic eligibility for VA benefits.  
Accordingly, the appellant's claim for entitlement to VA 
disability benefits must be denied, due to the absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis, supra. 


ORDER


The appeal for eligibility for VA disability benefits is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


